Citation Nr: 1033739	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to June 
1951 and from November 1956 to March 1970.  The appellant is 
advancing her appeal as the niece of the Veteran's deceased wife.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in June 2006.  A 
statement of the case was issued in May 2007, and a substantive 
appeal was received in June 2007.  


FINDINGS OF FACT

1.  The Veteran's widow died in January 2005.

2.  Subsequent to her death, entitlement for the cause of death 
was granted and basic eligibility to Dependents' Educational 
Assistance was established by rating decision in April 2005.

3.  The Veteran's niece (appellant) filed a claim for 
reimbursement for accrued amounts due to a deceased beneficiary 
that was received in July 2005.

4.  The Veteran's niece was neither the Veteran's child, nor the 
person who bore the expenses of the veteran's last sickness or 
burial. 


CONCLUSION OF LAW

The basic eligibility criteria for entitlement to accrued 
benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2009 and 
February 2010, subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
  
While the May 2009 and February 2010 notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  There was 
no subsequent readjudication of the claim, but in view of the 
fact that the claim of entitlement to accrued benefits is being 
denied, no disability rating or effective date will be assigned.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and private treatment records, and death 
certificates of the Veteran and his spouse; and assisted the 
appellant in obtaining evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  On a form received on February 2010, 
the appellant marked the appropriate box to indicate that she had 
enclosed all of the remaining information or evidence that will 
support her claim/that she did not have other information or 
evidence to submit to the VA in support her claim, and to decide 
her claim as soon as possible.   

VA has substantially complied with the notice and assistance 
requirements and the Appellant is not prejudiced by a decision on 
the claim at this time.


Laws and Regulations

I.  Returned and Canceled Checks  

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned to the issuing 
office and canceled.

(a)  The amount represented by the returned check, or any amount 
recovered following improper negotiation of the check, shall be 
payable to the living person or persons in the order of 
precedence listed in § 3.1000(a)(1) through (4), except that the 
total amount payable shall not include any payment for the month 
in which the payee died (see § 3.500(g)), and payments to persons 
described in § 3.1000(a)(4) shall be limited to the amount 
necessary to reimburse such persons for the expenses of last 
sickness and/or burial.  

(b)  Subject to the limitations in § 3.500(g) of this part, any 
amount not paid in the manner provided in paragraph (a) of this 
section shall be paid to the estate of the deceased payee, 
provided that the estate, including the amount paid under this 
paragraph, will not revert to the state because there is no one 
eligible to inherit it.

(c)  The provisions of this section do not apply to checks for 
lump sums representing amounts withheld under § 3.551(b) or § 
3.557.  These amounts are subject to the provisions of § 3.1001 
and § 3.1007, as applicable.

38 U.S.C.A §§ 501(a), 5122; 38 C.F.R. § 3.1003.  

II.  Entitlement Under 38 U.S.C. 5121 to Benefits Due and 
Unpaid Upon Death of a Beneficiary  

Periodic monetary benefits to which a payee was entitled at his 
or her death under existing ratings or decisions or those based 
on evidence in the file at date of death, and due and unpaid 
will, upon the death of such person, be paid as follows: 

(1)  Upon the death of a veteran to the living person first 
listed as follows: (i) His spouse; (ii) His children (in equal 
shares); (iii) His dependent parents (in equal shares) or the 
surviving parent.  

(2)  Upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children.  

(3)  Upon the death of a child, to the surviving children of the 
veteran entitled to death pension, compensation, nor dependency 
and indemnity compensation.

(4)  Upon the death of a child claiming benefits under chapter 18 
of this title, to the surviving parents.  

(5)  In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.

38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (a) (1)-(5).

III.  Child

(a)  The term child of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age of 
18 years and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the veteran's 
death, or an illegitimate child; and (i) Who is under the age of 
18 years; or (ii) Who, before reaching the age of 18 years, 
became permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is pursuing 
a course of instruction at an educational institution approved by 
the Department of Veterans Affairs.

(b)  Stepchild.  The term means a legitimate or an illegitimate 
child of the veteran's spouse.  A child of a surviving spouse 
whose marriage to the veteran is deemed valid under the 
provisions of § 3.52, and who otherwise meets the requirements of 
this section is included.

(c)  Adopted child.  Except as provided in paragraph (e) of this 
section, the term means a child adopted pursuant to a final 
decree of adoption, a child adopted pursuant to an unrescinded 
interlocutory decree of adoption while remaining in the custody 
of the adopting parent (or parents) during the interlocutory 
period, and a child who has been placed for adoption under an 
agreement entered into by the adopting parent (or parents) with 
any agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the custody 
of the adopting parent (or parents) during the period of 
placement for adoption under such agreement.  The term includes, 
as of the date of death of a veteran, such a child who: (1) Was 
living in the veteran's household at the time of the veteran's 
death, and (2) Was adopted by the veteran's spouse under a decree 
issued within 2 years after August 25, 1959, or the veteran's 
death whichever is later, and (3) Was not receiving from an 
individual other than the veteran or the veteran's spouse, or 
from a welfare organization which furnishes services or 
assistance for children, recurring contributions of sufficient 
size to constitute the major portion of the child's support. 

38 U.S.C.A. 101(4)(A); 38 C.F.R. § 3.57. 
 
Analysis

In a claim received in November 2003, the Veteran's widow did not 
identify any children of the Veteran who were either under 18 
years of age (or under 23 years of age if attending school), or 
of any age and permanently incapable of self-support by reason of 
mental or physical defect.  The Veteran's widow died in January 
2005. 
By rating decision in April 2005, the RO granted service 
connection for the cause of death and decided that basic 
eligibility to Dependents' Educational Assistance was 
established.  

In a claim received in July 2005, the niece of the Veteran's 
widow filed a claim for reimbursement from accrued amounts due a 
deceased beneficiary.  On the claims form, the only expense the 
appellant listed was "5th wheel".  The appellant classified 
this expense as "other expenses."  Columns on the form 
designated for the claimant to itemize expenses for physician, 
hospital, nursing and burial expenses were left blank, however.  

In an attachment, she revealed that her aunt had to file for 
bankruptcy due to a $93,000 debt incurred on a motor home.  She 
added that "we bought her a 5th wheel" to live in for free, and 
paid the insurance and rent for a space for six months, which was 
$225 per month.  The appellant noted that the 5th wheel "cost us 
$15,995 and we sold it for $2,500 because it needed so much 
work."  The appellant stated that she was the godchild and would 
inherit anything that her aunt had.  The appellant further stated 
that her aunt told her that if she was awarded Dependency and 
Indemnity Compensation (DIC) benefits, she would repay her for 
the 5th wheel.   

The niece of the Veteran's wife submitted another statement that 
was received in June 2006.  She noted that she returned to the VA 
the DIC check that was made payable to the decedent.  She 
explained that she believed that her aunt's estate is entitled to 
the benefit up to the time she died, and noted that she was her 
aunt's caretaker.  Attached was a copy of the deceased widow's 
will.  

The decedent's will shows that the expenses of her last illness 
and funeral shall be paid out of her residuary estate.  The 
decedent's will also shows that she left all of her tangible 
personal property owned by her at the time of death, including 
without limitation personal effects, clothing, jewelry, 
furniture, furnishings, household goods, automobiles and other 
vehicles, together with all insurance policies relating thereto, 
to her niece (the appellant).  The decedent left her residuary 
estate to her other niece and nephew, and to their living issue 
if they did not survive her.  The decedent appointed someone 
other than the appellant-S.L.-to be her personal 
representative.  

As the evidence shows, the appellant is neither the surviving 
spouse nor a dependent parent.  The Board additionally notes that 
the appellant is not even the child of the Veteran and thus is 
not entitled to the amount of the returned check.  See 38 C.F.R. 
§ 3.1000(a)(1)-(4).  The appellant has admitted and the 
decedent's will reflects that she is the niece of the Veteran's 
wife.  As noted above, the decedent did not identify the 
appellant or any children when she had submitted a claim that was 
received in November 2003.

Further, the appellant is not entitled to reimbursement for the 
expenses of the last sickness of the decedent or burial.  See 
38 C.F.R. § 3.1000.  Again, the will reflects that the decedent 
appointed S.L. as her personal representative, and that the cost 
of her last illness and funeral would be paid out of her 
residuary estate.  Expenses incurred by the appellant were not 
medical in nature and did not cover any of the cost of the 
decedent's burial.  As noted by the appellant on the claims form, 
her expense was deemed as "other expenses" and not as an 
expense for a physician, hospital, nursing, or burial.  

Even assuming for the sake of argument that the appellant's aunt 
had left the DIC payments to the appellant through her will, the 
Board is unaware of any legal basis for allowing accrued benefits 
on that basis.

Since the law pertaining to eligibility for accrued benefits is 
dispositive in this case, the appellant's claim must be denied 
because of the absence of legal merit or entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


